Case: 16-20127      Document: 00513977560         Page: 1    Date Filed: 05/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-20127                                FILED
                                  Summary Calendar                           May 3, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EMILIO SOSA VELASQUEZ, also known as Emilliano Velasquez Sosa, also
known as Emilio Sosa-Velasquez, also known as Emiliano Sosa, also known as
Julio Emiliano Velasquez-Sosa, also known as Emiliano Velasquez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-443-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Emilio Sosa Velasquez appeals the sentence imposed following his guilty
plea conviction for illegal reentry after deportation following an aggravated
felony conviction in violation of 8 U.S.C. § 1326(a) and (b)(2). He argues that
the district court erred in assessing him a 16-level enhancement pursuant to
U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2015) due to his prior Texas conviction for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20127     Document: 00513977560      Page: 2   Date Filed: 05/03/2017


                                  No. 16-20127

burglary of a habitation, in violation of TEXAS PENAL CODE § 30.02(a)(1), which
the district court characterized as a crime of violence. See United States v.
Conde-Castaneda, 753 F.3d 172, 176 (5th Cir. 2014) (holding that § 30.02(a) is
divisible and reiterating that offenses under § 30.02(a)(1) qualify as generic
burglary). Velasquez argues that this conviction does not qualify as a crime of
violence under § 2L1.2(b)(1)(A)(ii) in light of Mathis v. United States, 136 S. Ct.
2243 (2016).
      The Government has filed an opposed motion for summary affirmance
asserting that Velasquez’s arguments are foreclosed by our recent decision in
United States v. Uribe, 838 F.3d 667, 671 (5th Cir. 2016), cert. denied, 2017
WL 661924 (Mar. 20, 2017) (No. 16-7969).                In the alternative, the
Government requests an extension of time in which to file a brief on the merits.
      The Government is correct that Uribe forecloses Velasquez’s Mathis
argument. See Uribe, 838 F.3d at 669-71. Accordingly, the Government’s
motion for summary affirmance is GRANTED, the alternative motion for an
extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                        2